Citation Nr: 0402742	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, claimed as due to a ruptured appendix.  

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left hand 
disability.  

4.  Entitlement to service connection for residuals of a head 
injury, to include blackout spells.  

5.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's service connection claims for a stomach 
disability, claimed as a ruptured appendix, residuals of a 
left knee injury, residuals of a left hand injury, and 
residuals of a head injury, to include blackout spells.  The 
RO also found that no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for post traumatic stress disorder.  The 
veteran responded with a May 2002 Notice of Disagreement, and 
was afforded an October 2002 Statement of the Case.  He then 
filed a January 2003 VA Form 9, perfecting his appeal of 
these issues.  On his VA Form 9, he requested a personal 
hearing before a member of the Board seated at the RO, but in 
a subsequent written statement to the RO, he withdrew his 
hearing request.  See 38 C.F.R. § 20.704 (2003).  

The Board notes that in a March 2000 rating decision, the 
veteran was denied service connection for post traumatic 
stress disorder.  However, he was not notified of this 
decision until June 2000.  In March 2001 (within the appeal 
period), he was sent a letter from the RO informing him that 
due to recent changes in the law, his service connection 
claim for post traumatic stress disorder would be 
reconsidered.  However, when his claim was reconsidered in 
March 2002, the issue was characterized as whether new and 
material evidence had been submitted to reopen his service 
connection claim for post traumatic stress disorder.  Because 
the March 2002 decision was the result of the RO's own motion 
to reconsider the March 2000 decision, the March 2000 
decision did not become final.  Prior to the expiration of 
the appeals period following the June 2000 notification to 
the veteran, the veteran was informed by the RO that the 
March 2000 decision would be reconsidered by the RO.  
Therefore, because the veteran was informed his claim would 
be re-adjudicated by the RO, 38 C.F.R. § 3.156 does not 
apply, and the veteran's claim for service connection for 
post traumatic stress disorder may be considered on the 
merits.  As the RO has considered the veteran's claim on the 
merits in March 2000, no prejudice to the veteran results 
from the Board's consideration on the same basis.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board notes that in March 2003, the veteran filed an 
application for service connection for a right hip 
disability.  The RO is requested to take action on this 
pending claim as required under applicable law.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran did not engage in combat during his military 
service.  

3.  Credible evidence has not been presented establishing 
that the veteran incurred a gastrointestinal disability, to 
include appendicitis and/or a ruptured appendix, during 
active military service.  

4.  Credible evidence has not been presented establishing 
that the veteran incurred a left knee disability, including 
arthritis, during active military service, or within a year 
thereafter.  

5.  Credible evidence has not been presented establishing 
that the veteran incurred a left hand or finger disability 
during active military service.  

6.  Credible evidence has not been presented establishing 
that the veteran incurred a head injury during active 
military service.  

7.  Credible evidence has not been presented establishing 
that the veteran experienced an event during service that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disability, to include a ruptured 
appendix, was not incurred by the veteran during military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  

2.  A left knee disability, including arthritis, was not 
incurred by the veteran during military service, or within a 
year thereafter.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.309 (2003).  

3.  A left hand disability was not incurred by the veteran 
during military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

4.  A head injury was not incurred by the veteran during 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  

5.  Post traumatic stress disorder was not incurred by the 
veteran as a result of military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159); see also Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  By virtue of the 
October 2002 Statement of the Case and the March 2001 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that the VA would attempt to obtain.  The veteran has 
reported that he received medical care at the VA medical 
centers in Tallahassee and Lake City, FL, and these records 
were obtained.  Private medical records have been obtained 
from John D. Archbold Memorial Hospital, Palmyra Park 
Hospital, C.B.G., M.D., and O.C.G., M.D.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  For 
these reasons, his appeal is ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in March 2001 detailing the evidence that was 
necessary to substantiate his claims.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[No. 01-944 (U.S. Vet. App. Jan. 13, 2004)].  Whereas, 
Quartuccio required VA to inform "the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide," 38 C.F.R. 
section 3.159(b) added a fourth element, according to the 
Court.  The VA must "'also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.'" (Pelegrini, quoting 38 C.F.R. § 3.159(b)(1)).  
"In other words, as a fourth element of the requisite notice, 
the Secretary must tell the claimant as to the matter at 
issue to 'give us everything you've got pertaining to your 
claim(s)', or something to that effect."  Id. 

The Court also held that 38 U.S.C.A. § 5103(a) requires the 
VA to provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claim in 
January 2000, prior to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
that initial decision, the RO again considered the veteran's 
claims in March 2000.  Following the passage of the VCAA, the 
RO provided notice to the veteran of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain, 
as has already been discussed above.  The RO also informed 
the veteran in March 2001 that it would, on its own motion, 
reconsider the March 2000 decision in light of the changes in 
the law.  Such a reconsideration was accomplished in March 
2002, in light of the additional development performed 
subsequent to the passage of the VCAA.  Therefore, the Board 
finds no evidence of prejudicial error in the present case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA).  

I.  Service connection - Gastrointestinal disability

The veteran seeks service connection for a gastrointestinal 
disability, claimed as a ruptured appendix.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As a preliminary matter, the Board notes that the veteran 
claims to have been in combat while serving in Korea; if so, 
the statutory presumptions of 38 U.S.C.A. § 1154(b) would 
apply.  38 U.S.C.A. § 1154(b) provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service but not a 
basis to link etiologically the condition in service to the 
current condition.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Caluza v. Brown, 7 Vet. App. 498 507 (1995).  
Although the provision does not establish service connection 
for a particular disability of a combat veteran, it aids the 
combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  See 
id. at 508; see also Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996) (noting that § 1154(b) "does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected" but "considerably lightens[s] 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994) (38 C.F.R. § 3.306, derived from § 1154(b), creates a 
presumption of aggravation but "not service-connection, or 
even that the determination of aggravation is 
irrebuttable".).  

The veteran's DD-214 is negative for any medal or decoration, 
such as the Combat Infantryman's Badge, Purple Heart, or 
Bronze Star, which would be indicative of combat.  Moreover, 
his service personnel records indicate he served as a 
laborer, light vehicle driver, and a PX warehouseman during 
service in Korea; none of these military occupational 
specialties, in and of themselves, is indicative of combat.  
The veteran has alleged that he was awarded the Purple Heart, 
but his military records do not reflect this claim, and he 
has offered no proof of his receipt of this award.  No other 
evidence has been submitted indicating the veteran was 
exposed to combat during military service in Korea.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) do not 
apply in the present case.  

The veteran was examined for military service in October 
1952.  At that time, no physical abnormalities were noted.  
In February 1953, he was hospitalized for 8 days for 
treatment of laryngitis.  He was treated and released, with 
no permanent disability noted.  In March 1954, he sought 
treatment for a cough of several days' duration, without 
chills or fever.  An upper respiratory infection was 
diagnosed, and medication was prescribed.  He was again seen 
in November 1954 for treatment of dermatitis of the thigh, 
for which he was given skin lotion.  In January 1955, he 
underwent medical examination for service separation, at 
which time flat feet were the only physical abnormalities 
noted.  No history of a ruptured appendix, appendicitis, or a 
related disability was noted.  

In an effort to assist the veteran, the RO also obtained 
military hospitalization records from the Surgeon General's 
Office.  These records show that the veteran was hospital on 
at least three occasions during military service, in February 
1953, May 1954, and December 1954.  However, on no occasion 
was a ruptured appendix, appendicitis, or a related 
gastrointestinal disability noted.  

Subsequent to service, the veteran underwent surgical repair 
of a right inguinal hernia in July 1983 at a private 
hospital.  No previous abdominal or gastrointestinal 
surgeries or disabilities were noted by his physicians or 
disclosed by the veteran.  

More recently, he has been treated for abdominal pain at a 
local VA medical center.  A July 1999 VA outpatient clinical 
notion reflects the veteran's reports of recurrent abdominal 
pain, with a history of a ruptured appendix in 1954.  In 
September 1999, the veteran underwent a cholecystectomy.  

According to the veteran's account, his appendix ruptured 
while he was serving in Korea.  However, military doctors 
decided not to send him to Japan in order for it to be 
surgically removed, and he never underwent surgical treatment 
during service for his appendix.  However, his service 
medical records are negative for any such diagnosis, and 
while he was hospitalized on at least three occasions during 
military service, at no time was a ruptured appendix, 
appendicitis, or any related disability diagnosed.  Finally, 
the veteran's January 1955 service separation medical 
examination was negative for any gastrointestinal 
disabilities, including appendicitis, and when he underwent 
private hernia repair in 1983, no history of an abdominal 
disability was reported by the veteran.  

While a history of a ruptured appendix in 1954 has been noted 
on several VA treatment records, the veteran appears to have 
been the sole source of this history, as the remainder of the 
medical record does not reflect such a diagnosis.  A medical 
assessment based solely or in part on the veteran's self-
reported, and possibly inaccurate, medical history is of 
little probative weight.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  No 
medical expert has reviewed the medical record and verified 
the veteran's claim of an in-service gastrointestinal 
disability, to include rupture of the appendix.  The veteran 
has himself stated that his appendix did rupture during 
military service, but as a layperson, his statements 
regarding medical etiology and diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For these reasons, the Board finds that service connection 
for gastrointestinal disability, to include a ruptured 
appendix, must be denied.  

In reviewing the veteran's claim, the Board notes that the 
veteran has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between any current gastrointestinal disability, and any in-
service disease or injury.  However, the U.S. Court of 
Appeals for the Federal Circuit has held that in order for a 
VA examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a gastrointestinal 
disability, to include residuals of a ruptured appendix.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Left knee disability

The veteran seeks service connection for a left knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran claims a current left knee disability resulting 
from a fall on his knee during military service.  His service 
medical records are negative for any diagnosis of or 
treatment for a left knee disability.  When he was examined 
for service separation in January 1955, no diseases or 
injuries of the left knee were reported by the examiner or 
noted by the veteran.  Surgeon General's Office records are 
negative for any hospitalization due to a left knee 
disability.  As has been discussed above, the Board finds 
that the veteran did not engage in combat during military 
service, and the presumptive provisions of 38 U.S.C.A. § 1154 
do not apply.  

In November 1985, the veteran was found to have a popliteal 
cyst on his left knee.  The cyst was surgically removed, and 
the veteran recovered while on crutches.  No history of any 
prior left knee injuries was noted.  His recovery was without 
complications.  Subsequent private medical treatment notes 
from June 1999 reflect the veteran's complaints of pain at 
the surgery site on his left knee.  A July 1999 VA X-ray of 
his left knee confirmed degenerative joint disease.  

In reviewing the record, the Board notes that the veteran's 
service medical records are negative for any diagnosis of or 
treatment for a left knee disability, and the veteran was not 
treated for a left knee disability until 1985, approximately 
30 years after military service, when he had a cyst removed 
from the knee.  Moreover, no medical expert has suggested 
that any current disability of the left knee, to include 
arthritis, results from a disease or injury incurred during 
military service, or within a year thereafter.  The veteran 
has himself alleged that he injured his left knee in a fall 
while aboard ship in Korea, but as a layperson, his 
assertions regarding medical diagnosis and etiology are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Likewise, the September 2001 written lay statement 
from L.P., who stated she knew the veteran all her life, and 
observed him limping in 1955, does not constitute competent 
medical evidence upon which service connection may be 
granted.  Id.  

Because the veteran has presented no evidence of an in-
service disease or injury of the left knee, a VA medical 
examination to address the question of a medical nexus 
between any current left knee disability, and any in-service 
disease or injury is not necessary at the current time.  See 
Wells v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  

In conclusion, the record does not contain medical evidence 
of the onset of a left knee disability during military 
service, or within a year thereafter.  Therefore, service 
connection for a left knee disability must be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Service connection - Left hand disability

The veteran seeks service connection for a disability of the 
left hand.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran claims a current left hand disability resulting 
from a ship's door crushing his hand during military service.  
His service medical records are negative for any diagnosis of 
or treatment for such a disability.  When he was examined for 
service separation in January 1955, no diseases or injuries 
of either hand were reported by the examiner or noted by the 
veteran, and Surgeon General's Office records are likewise 
negative for any treatment of an injury to the left hand or 
fingers.  As has been discussed above, the Board finds that 
the veteran did not engage in combat during military service.  

More recently, the veteran's medical treatment records are 
essentially negative for any diagnosis of a current left hand 
disability.  Neither private nor VA examiners have identified 
any disability of the left hand that is related to a crush 
injury during service.  

Because the veteran has failed to submit medical evidence of 
an in-service left hand injury, as well as of a current left 
hand disability, service connection for such a disability 
must be denied.  The veteran has himself alleged that his 
left hand was crushed by a ship's door while serving in 
Korea, but as a layperson, his assertions regarding medical 
diagnosis and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He has not 
presented any competent medical evidence of either a current 
disability of the left hand and/or fingers, or an in-service 
injury to his left hand.  

Because the veteran has presented no evidence of any in-
service disease or injury of the left hand, a VA medical 
examination to address the question of a medical nexus 
between any current disability of the left hand, and any in-
service disease or injury is not necessary at the current 
time.  See Wells v. Principi, 326 F.3d 1381, 1383-84 (Fed. 
Cir. 2003).  

In conclusion, the record does not contain medical evidence 
of the onset of a left hand disability during military 
service.  Therefore, service connection for a left hand 
disability must be denied.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV. Service connection - Head injury

The veteran seeks service connection for residuals of a head 
injury during service, to include blackouts.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

According to the veteran's account, he fell while aboard a 
ship in Korea, and struck his head on a deck rail.  His 
service medical records are negative for any diagnosis of or 
treatment for a head injury, and records from the Surgeon 
General's Office are negative for any hospitalization related 
to such an injury.  Finally, his January 1955 service 
separation examination noted no abnormalities of the head, 
and no blackouts or similar symptoms were reported by the 
veteran at that time.  As has already been noted above, the 
veteran did not participate in combat during service.  

When he was examined prior to his 1985 knee surgery at a 
private hospital, his neurological signs were within normal 
limits, and no history of blackouts, vertigo, or syncope was 
reported.  

More recently, the veteran has received VA treatment for a 
history of syncope episodes occurring 1-2 times per month 
since 1953.  A CT scan of the head was within normal limits.  
He reported that while he has experienced these episodes 1-2 
times per month since the early 1950's, only one other person 
has ever witnessed them.  No diagnosis was given.  

After reviewing the entire record, the Board finds no 
credible evidence of an in-service head injury.  The 
veteran's service medical records are silent regarding any 
injury to his head, and no such disability was noted on his 
service separation examination.  Additionally, following 
service, the veteran did not seek treatment for a head injury 
for more than 40 years after his alleged initial injury.  
Because no evidence has been presented of a head injury or 
related disability incurred during military service, service 
connection for residuals of a head injury, to include 
blackouts, must be denied.  The veteran has himself alleged 
that he sustained a head injury while serving in Korea, but 
as a layperson, his assertions regarding medical diagnosis 
and etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Because the veteran has presented no evidence of any in-
service disease or injury of the head, a VA medical 
examination to address the question of a medical nexus 
between any current neurological disability and any in-
service disease or injury is not necessary at the current 
time.  See Wells v. Principi, 326 F.3d 1381, 1383-84 (Fed. 
Cir. 2003).  

In conclusion, the record does not contain presented medical 
evidence of a head injury during military service, or within 
a year thereafter.  Therefore, service connection for 
residuals of a head injury, to include blackouts, must be 
denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


V. Service connection - Post traumatic stress disorder

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2003); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

As was discussed above, the veteran claims to have 
participated in combat, and to have been awarded the Purple 
Heart medal.  However, his DD-214 is negative for any medal 
or decoration, such as the Combat Infantryman's Badge, Purple 
Heart, or Bronze Star, which would be indicative of combat.  
Moreover, his service as a laborer, light vehicle driver, and 
a warehouseman while in Korea is not, in and of itself, 
indicative of combat exposure.  No other evidence has been 
submitted indicating the veteran was exposed to combat during 
military service in Korea.  Because the Board finds the 
veteran did not participate in combat, corroborative evidence 
must be presented of his claimed in-service stressors.  

The veteran began receiving VA psychiatric treatment in 
February 1999 for symptoms of sadness and nightmares 
regarding his combat experiences in Korea during military 
service.  In an August 1999 letter, G.L.B., identified as a 
"Team Leader" for the Vet Center of Tallahassee, FL, 
diagnosed the veteran with post traumatic stress disorder, 
based on his experiences during the Korean War.  Allegedly, 
the veteran witnessed "beatings and shootings of Korean 
troops by their superiors" while serving aboard a military 
vessel, LST-541.  However, naval records indicate LST-541 was 
sold and scrapped in March 1948, prior to the veteran's 
service period.  DICTIONARY OF AMERICAN NAVAL FIGHTING SHIPS 
(James L. Mooney, Ed., Naval Historical Center 1981).  
Additionally, his service personnel records, as a soldier in 
the Army, reflect no periods of service aboard a naval 
vessel.  The Board also notes that while his personnel 
records confirm his reported service in and around Pusan and 
Taegu, Korea, the historical record does not reflect combat 
in these regions from 1953-55, the veteran's service period.  
The veteran has failed to offer any other corroborating 
evidence of his alleged stressors, or to provide the VA with 
sufficient information so as to assist the veteran with the 
development of his claim.  

Because the veteran has presented no evidence of any in-
service stressor, a VA psychiatric examination is not 
necessary at the current time.  See Wells v. Principi, 326 
F.3d 1381, 1383-84 (Fed. Cir. 2003).  

In conclusion, service connection for post traumatic stress 
disorder must be denied.  The veteran has failed to provide 
corroborating evidence of his alleged stressors, or provide 
the VA with sufficient credible evidence with which to 
investigate his claim.  As a preponderance of the evidence is 
against the award of service connection, the doctrine of 
resolving reasonable doubt n favor of the veteran is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).













	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include residuals of a ruptured appendix, is 
denied.  

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for a left hand disability 
is denied.  

Entitlement to service connection for residuals of a head 
injury, to include blackouts, is denied.  

Entitlement to service connection for post traumatic stress 
disorder is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



